
	
		I
		111th CONGRESS
		1st Session
		H. R. 3149
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Cohen (for
			 himself, Mr. Gutierrez,
			 Mr. Meek of Florida,
			 Ms. Edwards of Maryland,
			 Mr. Conyers,
			 Mr. Al Green of Texas,
			 Ms. Waters,
			 Ms. Clarke,
			 Mr. Johnson of Georgia,
			 Ms. Kilpatrick of Michigan,
			 Ms. Watson,
			 Ms. Moore of Wisconsin,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Davis of Illinois,
			 Mr. Ellison,
			 Mr. McGovern,
			 Mr. Grijalva,
			 Mr. Towns,
			 Ms. Velázquez,
			 Mr. Thompson of Mississippi,
			 Mr. Jackson of Illinois,
			 Ms. Sutton,
			 Mr. Lewis of Georgia,
			 Ms. Jackson-Lee of Texas,
			 Mr. Hastings of Florida,
			 Mr. Rush, and
			 Mr. Meeks of New York) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act to prohibit the
		  use of consumer credit checks against prospective and current employees for the
		  purposes of making adverse employment decisions.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Employment for All
			 Act.
		2.Use of credit
			 checks prohibited for employment purposes
			(a)Prohibition for
			 employment and adverse actionSection 604 of the Fair Credit Reporting
			 Act (15 U.S.C. 1681b) is amended—
				(1)in subsection (a)(3)(B), by inserting
			 within the restrictions set forth in subsection (b) after
			 purposes;
				(2)by redesignating
			 subsections (b) through (g) as subsections (c) through (h), respectively;
			 and
				(3)by inserting after subsection (a) the
			 following new subsection:
					
						(b)Use of certain
				consumer report prohibited for employment purposes or adverse action
							(1)General
				prohibitionExcept as
				provided in paragraph (3), a person, including a prospective employer or
				current employer, may not use a consumer report or investigative consumer
				report, or cause a consumer report or investigative consumer report to be
				procured, with respect to any consumer where any information contained in the
				report bears on the consumer's creditworthiness, credit standing, or credit
				capacity—
								(A)for employment
				purposes; or
								(B)for making an
				adverse action, as described in section 603(k)(1)(B)(ii).
								(2)Source of
				consumer report irrelevantThe prohibition described in paragraph (1)
				shall apply even if the consumer consents or otherwise authorizes the
				procurement or use of a consumer report for employment purposes or in
				connection with an adverse action with respect to such consumer.
							(3)ExceptionsNotwithstanding
				the prohibitions set forth in this subsection, and consistent with the other
				sections of this Act, an employer may use a consumer report with respect to a
				consumer in the following situations:
								(A)When the consumer applies for, or currently
				holds, employment that requires national security or FDIC clearance.
								(B)When the consumer applies for, or currently
				holds, employment with a State or local government agency which otherwise
				requires use of a consumer report.
								(C)When the consumer applies for, or currently
				holds, a supervisory, managerial, professional, or executive position at a
				financial institution.
								(D)When otherwise
				required by law.
								(4)Effect on
				disclosure and notification requirementsThe exceptions described
				in paragraph (3) shall have no effect upon the other requirements of this Act,
				including requirements in regards to disclosure and notification to a consumer
				when permissibly using a consumer report for employment purposes or for making
				an adverse action against such
				consumer.
							.
				(b)Conforming
			 amendments and cross referencesSuch Act is further amended as
			 follows:
				(1)In section 603 (15 U.S.C. 1681a)—
					(A)in subsection (d)(3), by striking
			 604(g)(3) and inserting 604(h)(3); and
					(B)in subsection (o),
			 by striking A and inserting Subject to the restrictions
			 set forth in section 604(b), a.
					(2)In section 604 (15
			 U.S.C. 1681b)—
					(A)in subsection (a), by striking
			 subsection (c) and inserting subsection
			 (d);
					(B)in subsection (c),
			 as redesignated by subsection (a)(2) of this section—
						(i)in
			 paragraph (2)(A), by inserting and subject to the restrictions set forth
			 in subsection (b) after subparagraph (B); and
						(ii)in paragraph (3)(A), by inserting
			 and subject to the restrictions set forth in subsection (b)
			 after subparagraph (B);
						(C)in subsection (d)(1), as redesignated by
			 subsection (a)(2) of this section, by striking subsection (e) in
			 both places it appears and inserting subsection (f);
					(D)in subsection (f), as redesignated by
			 subsection (a)(2) of this section—
						(i)in
			 paragraph (1), by striking subsection (c)(1)(B) and inserting
			 subsection (d)(1)(B); and
						(ii)in paragraph (5), by striking
			 subsection (c)(1)(B) and inserting subsection
			 (d)(1)(B).
						(3)In section 607(e)(3)(A) (15 U.S.C.
			 1681e(e)(3)(A)), by striking 604(b)(4)(E)(i) and inserting
			 604(c)(4)(E)(i).
				(4)In section 609 (15 U.S.C. 1681g)—
					(A)in subsection
			 (a)(3)(C)(i), by striking 604(b)(4)(E)(i) and inserting
			 604(c)(4)(E)(i); and
					(B)in subsection (a)(3)(C)(ii), by striking
			 604(b)(4)(A) and inserting 604(c)(4)(A).
					(5)In section 613(a) (15 U.S.C. 1681k(a)) by
			 striking section 604(b)(4)(A) and inserting section
			 604(c)(4)(A).
				(6)In section 615 (15
			 U.S.C. 1681m)—
					(A)in subsection
			 (d)(1), by striking section 604(c)(1)(B) and inserting
			 section 604(d)(1)(B);
					(B)in subsection
			 (d)(1)(E), by striking section 604(e) and inserting
			 section 604(f); and
					(C)in subsection (d)(2)(A), by striking
			 section 604(e) and inserting section
			 604(f).
					
